Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. It is argued that the filing of the Terminal Disclaimer on 01/14/2022 removes the basis for the double patenting rejection, with the changed name of the corporate owner of the application having been fully explained. It is submitted that such Terminal Disclaimer is not accepted for reasons explained later in a later paragraph below.
Applicant’s arguments, with respect to the Rejections under 35 U.S.C. 112(b) and (d) and 35 U.S.C. 103 have been fully considered and are persuasive.  These rejections have been withdrawn. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
The Terminal Disclaimer filed on 01/14/2021 was not approved sine it identified a party who is not the applicant. Also, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership. The following is required:
a request under 37 CFR 1.46(c) to change the applicant with is a request signed by a 1.33 (b) party;
a corrected ADS under 37 CFR 1.76(c) that identifies the “new’ applicant in the applicant information which is underlined since such applicant is new;
 a 3.73 (c) statement showing chain of title to the new applicant; 
a Power of Attorney (POA) giving power to the attorney who is signing the terminal disclaimer (TD);  
and another copy of the TD that is signed by the applicant, no fee being required for such submission. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,994,251 in view of Stiles et al PGPUBS Document US 2014/0311416 (Stiles) and Rodriguez PGPUBS Document US 2015/0048032. The instant claims and claims of ‘251, in particular claims 5-9, commonly recite providing of an apparatus and a method for controlling a concentration of dissolved oxygen in water in a volume of water, comprising submerging of a device for dissolving oxygen into the water, sucking a main water stream into a housing of the device, injecting oxygen by the device with an adjustable flow rate into such water stream, measuring current concentration of oxygen dissolved in the stream with an oxygen probe arranged or integrated into the housing, and controlling the flow rate of injected oxygen based on measured concentration.
The instant claims differ from the claims of patent ‘032 by requiring transmitting the current concentration of dissolved oxygen to a hand-held device of an operator.

Rodriguez teaches an apparatus for controlling chemical properties of a body of water are communicated with an external control module, including a hand-held operator interface such as a smart phone or other smart device [0026-0028, 0040-0048, 0056-0062]. 
  It would have been obvious to one of ordinary skill in the art of automated water treatment, to have augmented the method described by the claims of patent ‘251, by such transmitting the current concentration of dissolved oxygen to a hand-held device of an operator, as taught by Stiles and Rodriguez, in order to enable human input and manual override and adjustment of the process control, accounting for and accommodating variable, use or utilization of the body of water, and undertaking of additional corrective actions as necessary to maintain proper and safe levels of oxygen and other water process variables. 
		ALLOWABLE SUBJECT MATTER
Claims 11-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The 
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/10/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778